                 Case 3:18-cv-05682-BHS Document 56 Filed 09/24/20 Page 1 of 5




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     OMARI TAYLOR,                                   CASE NO. C18-5682 BHS
 8
                              Plaintiff,             ORDER GRANTING PLAINTIFF’S
 9          v.                                       MOTION TO AMEND

10   JON VANGESEN, KITSAP COUNTY,

11                            Defendants.

12

13          This matter comes before the Court on Plaintiff Omari Taylor’s (“Taylor”) motion

14   for leave to amend. Dkt. 47. The Court has considered the pleadings filed in support of

15   and in opposition to the motion and the remainder of the file and hereby grants the

16   motion for the reasons stated herein.

17                      I.   FACTUAL AND PROCEDURAL HISTORY

18          This action arises out of a traffic stop between Taylor, an African American man,

19   and Defendant Jon VanGesen (“VanGensen”), a white Kitsap County deputy sheriff. Dkt.

20   33. Taylor alleges that VanGesen’s decision to stop and detain him for an alleged tail

21   light infraction was motivated by race discrimination and deprived him of his

22   constitutional rights. Id. ¶¶ 145, 172–74.


     ORDER - 1
              Case 3:18-cv-05682-BHS Document 56 Filed 09/24/20 Page 2 of 5




 1          The Court set a deadline for amended pleadings to be filed by December 2, 2019.

 2   Dkt. 35. Taylor deposed VanGesen on June 11, 2020. Dkt. 47 at 4. However, Taylor

 3   sought to depose VanGesen as early as September 2019, Dkt. 48, ¶5, but the parties

 4   agreed to wait until after the Court ruled on the pending motion to dismiss to schedule the

 5   deposition, id. ¶ 6. After the Court denied the motion to dismiss on February 19, 2020,

 6   Dkt. 40, the parties agreed to a deposition date of April 9, 2020, Dkt. 48, ¶ 6. The

 7   deposition had to be rescheduled to June 11, 2020 via video conference because of the

 8   evolving circumstances of the COVID-19 pandemic. Id. ¶¶ 7, 8.

 9          Following his deposition of VanGesen, Taylor states that he first learned of facts

10   giving rise of an additional claim for an unlawful frisk under the Fourth Amendment.

11   Dkt. 47 at 4. On July 28, 2020, Taylor filed a motion for leave to file a second amended

12   complaint. Dkt. 47. On August 10, 2020, VanGesen responded. Dkt. 52. On August 14,

13   2020, Taylor replied. Dkt. 55.

14                                      II. DISCUSSION

15   A.     Rule 16

16          “[W]hen a party seeks to amend a pleading after the pretrial scheduling order’s

17   deadline for amending the pleadings has expired, the moving party must satisfy the ‘good

18   cause’ standard of Federal Rule of Civil Procedure 16(b)(4), which provides that ‘[a]

19   schedule may be modified only for good cause and with the judge’s consent,’ rather than

20   the liberal standard of Federal Rule of Civil Procedure 15(a).” In re W. States Wholesale

21   Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013). This good cause standard

22   “primarily considers the diligence of the party seeking the amendment.” Johnson v.



     ORDER - 2
              Case 3:18-cv-05682-BHS Document 56 Filed 09/24/20 Page 3 of 5




 1   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “If [the moving] party

 2   was not diligent, the inquiry should end.” Branch Banking & Tr. Co. v. D.M.S.I., LLC,

 3   871 F.3d 751, 764 (9th Cir. 2017) (quoting Johnson, 975 F.2d at 609).

 4          The parties dispute whether Taylor has good cause to justify the amendment.

 5   Taylor argues that he has been diligent in seeking VanGesen’s deposition since

 6   September 2019 and that, prior to the deposition, he was unaware of the facts that could

 7   give rise to an unlawful frisk cause of action. Dkt. 47 at 4–6. Specifically, Taylor

 8   indicates that the only fact that was known to him about the frisk prior to VanGesen’s

 9   deposition was a report stating that VanGesen had a reasonable suspicion to perform the

10   frisk. Id. at 5. However, following the June 11 deposition, Taylor asserts that he first

11   learned that VanGesen may not have had the required reasonable suspicion for a

12   constitutional frisk. See id. at 5–6. VanGesen, on the other hand, argues that Taylor

13   learned no new facts at the June 11 deposition about the frisk and therefore Taylor does

14   not have good cause to justify an amendment. Dkt. 52 at 6–7. The Court finds, however,

15   that new facts about the frisk and VanGesen’s subjective reasonable suspicion were

16   learned at the deposition. Additionally, while circumstances outside the control of the

17   parties delayed the deposition until after the pleading deadline, Taylor remained diligent

18   is pursuing VanGesen’s deposition and learning the facts. Therefore, because Taylor was

19   diligent and new facts were learned in the deposition, the Court finds that Taylor has

20   good cause to amend his complaint. Thus, Rule 16 is satisfied, and the Court turns to

21   Rule 15 analysis.

22


     ORDER - 3
              Case 3:18-cv-05682-BHS Document 56 Filed 09/24/20 Page 4 of 5




 1   B.     Rule 15

 2          If a court finds good cause for leave to amend under Rule 16(a), the court next

 3   considers pursuant to Rule 15 whether the amendment shows or would create “(1) bad

 4   faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment, and

 5   (5) whether plaintiff has previously amended his complaint.” Allen v. City of Beverly

 6   Hills, 911 F.2d 367, 373 (9th Cir 1990).

 7          VanGesen asserts that the amendment would be futile and would prejudice him.

 8   Dkt. 52 at 8–9. He first argues that amendment would be futile because “the claim

 9   [Taylor] seeks to add is readily subject to dismissal.” Id. at 8. A court may deny leave to

10   amend “where the amendment would be futile . . . or where the amended complaint

11   would be subject to dismissal. Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

12   “[A] proposed amendment is futile only if no set of facts can be proved under the

13   amendment to the pleadings that would constitute a valid and sufficient claim or

14   defense.” Miller v. Rukoff-Sexton, Inc., 845 F.2d 2019, 214 (9th Cir. 1988), overruled on

15   other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009). However, to survive a motion to

16   dismiss, a plaintiff must allege “enough facts to state a claim to relief that is plausible on

17   its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, VanGesen has

18   failed to show that Taylor’s amendment would be futile. Next, VanGesen argues that the

19   amendment would prejudice him “by causing the additional expenditure of resources in

20   attorney services in briefing and seeking dismissal” and because the proposed new claim

21   “opens a host of new issues to combat at trial.” Dkt. 52 at 8–9. The Court agrees with

22   Taylor that the proposed amendment would not prejudice VanGesen; indeed, there are no


     ORDER - 4
              Case 3:18-cv-05682-BHS Document 56 Filed 09/24/20 Page 5 of 5




 1   new fact witnesses who can testify to the new Fourth Amendment issue. The new claim

 2   set forth in the amendment does not greatly alter the nature of the litigation and does not

 3   appear to require VanGesen to undertake an entirely new course of defense.

 4          Considering the evidence and testimony brought forth by Taylor, the Court is not

 5   persuaded that VanGesen would be substantially prejudiced by amendment to include the

 6   additional Fourth Amendment claim or that delay is sufficiently egregious to deny

 7   amendment. AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 953–54 (9th

 8   Cir. 2006). If in light of the Court’s granting this motion VanGesen finds that he requires

 9   additional discovery to fairly present his case and prepare for trial, the Court would

10   consider a motion for a continuance.

11                                          III. ORDER

12          Therefore, it is hereby ORDERED that Taylor’s motion for leave to amend, Dkt.

13   47, is GRANTED.

14          Dated this 24th day of September, 2020.

15

16

17
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

18

19

20

21

22


     ORDER - 5
